DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Cancel withdrawn claims 21-25 

Allowable Subject Matter
3.	Claims 6-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not teach or suggest, in the claimed environment, a light source having at least two violet solid state emitters having different peak wavelengths, wherein said emitted light has a chromaticity which is within a Duv distance of less than 5E-3 from the Planckian locus, wherein the chromaticity is calculated using CIE 1964 10° CMFs; and wherein at least 25% of the power within the SPD is in the range 380-430 nm.




The closest prior art to the claimed invention is David et al. (US 2013/0313516 A1). David et al. discloses LED lamps with improved quality of light. The lamps having 2% of the power in the spectral power distribution within 390nm to 430nm (abstract, para [0010]). However, the prior art does not teach or suggest, in the claimed environment, that emitted light has a chromaticity which is within a Duv distance of less than 5E-3 from the Planckian locus, and the chromaticity being calculated using CIE 1964 10° CMFs, and wherein said light emitters are specifically configured such that at least 25% of the power within the SPD is in the range 380-430 nm.  Therefore, claims 6-20 are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E CONLEY whose telephone number is (571)272-8414.  The examiner can normally be reached on M-F, 8:30am-4pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/SEAN E CONLEY/               Primary Examiner, Art Unit 1796